Plaintiff school district seeks a writ of mandamus directing the State Land Office Board and the auditor general to convey to it, by quitclaim deed, title to certain lots in the township of Redford, Wayne county, held by the State under purchase at the May, 1938, sale for unpaid taxes.
The owners of the lots did not exercise right of redemption as provided by law but, after expiration of the period of redemption and on May 14, 1940, conveyed some of the lots, by quitclaim deed, to defendant Neralac Corporation and, about that time, conveyed other lots to defendants Vern M. Bingham and Robert A. Bogan. May 18, 1940, the lots were put up for sale at public auction, as provided by Act No. 155, Pub. Acts. 1937, as amended by Act No. 244, Pub. Acts 1939* (commonly known as the scavenger sale), and struck off to plaintiff *Page 537 
who paid all sums required by the State and received a certificate of purchase. Where land is sold for unpaid taxes, bid in by the State, no redemption made, and is put up for sale by the State at the so-called scavenger sale and struck off to the highest bidder, may one who has acquired a quitclaim deed from the former owner, after he has failed to redeem the premises, match the highest bid at the scavenger sale and be entitled to a deed from the State?
Act No. 155, § 7, Pub. Acts 1937, as amended by Act No. 244, Pub. Acts 1939, provides that the successful bidder at the scavenger sale shall receive a certificate of purchase and: "Any person who, at the time of the tax sale, had any interest in any parcel of land so sold, shall have the right for a period of 30 days after such public sale as in this section provided, to meet the highest bid, by paying the amount thereof to the county treasurer."
In Stickler v. State Land Office Board, ante, 271, we held the tax sale above mentioned means the sale at which the State bid in the property and not the scavenger sale.
At the time of the sale to the State, the Neralac Corporation, Vern M. Bingham and Robert A. Bogan had no interest of any kind in the land so sold and, as we held inStickler v. State Land Office Board, supra, had no right to meet the bid of the school district and receive deeds.
The right to match the highest bid at the scavenger sale is a granted privilege, limited to persons having an interest in the land at the time of the sale for unpaid taxes, and is valid.
Plaintiff is entitled to a deed and, if necessary, the writ will issue. No costs.
SHARPE, C.J., and BUSHNELL, BOYLES, CHANDLER, NORTH, McALLISTER, and BUTZEL, JJ., concurred.
* Comp. Laws Supp. 1940, § 3723-1 et seq., Stat. Ann. 1940 Cum. Supp. §§ 7.951-7.964. — REPORTER. *Page 538